Citation Nr: 1114355	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  09-12 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for prostate cancer residuals.  



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The Veteran performed active military service from July 1961 to September 1966.

This appeal arises to the Board of Veterans' Appeals (Board) from a May 2008-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that in pertinent part denied service connection for prostate cancer.

The Board remanded the case in August 2009 for further development.


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran served in South Vietnam in September 1964.

2.  A diagnosis of prostate cancer has been offered. 


CONCLUSION OF LAW

Prostate cancer is presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. §§ 1116, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided in 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), VA has a duty to notify and assist the claimant in the development of the claim.  In this case, the Board is granting the benefit sought on appeal.  Accordingly, the duty to notify and the duty to assist need not be discussed.  Moreover, the Board remanded the case for development in August 2009.  Because the benefit sought has been granted, all development requested by the Board is presumed to have been carried out.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Service connection may be awarded for disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

VA regulations contain special provisions for service connection for those exposed to herbicides duing active service.  38 U.S.C.A. § 1116 (West 2002 & Supp 2010); 38 C.F.R. § 3.309(e) (2010).  There are also certain time limits for presumptive service connection.  The specified diseases for which presumptive service connection is available include prostate cancer.  38 C.F.R. § 3.309(e) (2010).  

For purposes of establishing service connection for a disability or death resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin or 2,4-dichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2010).  

According to 38 U.S.C.A. § 1154(a), VA must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b).  Although the Veteran has not alleged that he was in combat, his DD-214 and DD-215 reflect that he earned the Armed Forces Expeditionary Medal (Vietnam).  

According to Executive Order 10977 (26 Fed. Reg. 11471 (1961); 3 C.F.R. § 1959-1963 (1962)), the Armed Forces Expeditionary Medal is awarded to personnel of the Armed Forces of the United States who after July 1, 1958: (a) Participate, or have participated, as members of United States military units in a United States military operation in which personnel of any military department participate, in the opinion of the Joint Chiefs of Staff, in significant numbers; and, (b) Encounter, incident to such participation, foreign armed opposition, or are otherwise placed, or have been placed, in such position that, in the opinion of the Joint Chiefs of Staff, hostile action by foreign armed forces was imminent even though it did not materialize.

With respect to the Veteran's claimed service on land in South Vietnam during the requisite time-frame, he reported that he was flown from an aircraft carrier to DaNang Airbase, South Vietnam, in or around September 1964, for the purpose of maintaining and repairing a Marine Corps F-8 jet aircraft that had a damaged tail section and a flat tire.  Official documents record that the aircraft carrier in question was deployed to Vietnamese waters during the time-frame.  Deck logs submitted neither prove nor disprove the claim of serving at DaNang Airbase.  The Veteran's official personnel records reflect that he was a jet engine mechanic.  

The Veteran reported that he spent about a week in Vietnam.  A service comrade has written a favorable letter on behalf of the Veteran.  The service comrade recalled the event wherein the Veteran was sent to DaNang to repair an aircraft.  

The Board must address the competency, credibility, and probative value of all evidence, including lay evidence.  38 U.S.C.A. § 7104(d)(1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence submitted by the Veteran and his service comrade is competent with respect to observance of facts readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  The lay evidence persuasively suggests that the Veteran served on land in South Vietnam during the time-frame in question.  

Because the medal is awarded only to those who have encountered armed opposition and/or were where hostile action was imminent, it is at least as likely as not that the Veteran is a combat veteran.  Thus, he will be afforded the favorable consideration reserved for combat veterans.  Although the Veteran has disavowed exposure to Agent Orange, because he served in Vietnam, VA regulations assume exposure to herbicide agents and he need submit no evidence on that issue

After considering all the evidence of record, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for prostate cancer residuals will therefore be granted.


ORDER

Service connection for prostate cancer residuals is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


